COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 WARREN E & P, INC., f/k/a                      §
 PETROLEUM DEVELOPMENT                                          No. 08-10-00198-CV
 CORPORATION d/b/a PEDECO, INC.,                §
 WARREN RESOURCES, INC., and OIL                                  Appeal from the
 TECHNOLOGY FUND 1996 – SERIES                  §
 D, L. P.,                                                       81st District Court
            Appellants/Cross-                   §
 Appellees,                                                    of Frio County, Texas
                                                §
 v.                                                           (TC# 98-02-00039CVF)
                                                §
 GOTHAM INSURANCE COMPANY,
            Appellee/Cross-
 Appellant.

                                       JUDGMENT

       The Court has considered this cause on the parties’ joint motion to render judgment

effectuating the parties’ settlement agreement and concludes the motion should be granted. We

therefore render judgment effectuating the parties’ settlement agreement. We further order trial

and appellate costs are taxed against the party incurring the same, and this decision be certified

below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF NOVEMBER, 2014.


                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating